Title: To Benjamin Franklin from Daniel Nunez de Tavarez, 24 December 1777
From: Tavarez, Daniel Nunez de
To: Franklin, Benjamin


Monsieur
Zwolle le 24: decembre 1777.
La Gazette de la Haye du 17: de ce mois annonce que vous aves conseillé aux Medecins de Paris les cendres de Tabac comme specifiques contre l’hydropisie. Voudriés-vous bien Monsieur, me marquer la Dose et la methode de les administrer? Je vous en aurai de l’obligation au delà de toute Expression, car je suis a portée de soulager l’humanité gemissante, a plus d’un Egard.
Oserai-je, Monsieur, Vous faire des felicitations sur la grande journée du 17: octobre qui a Terrassé le General et L’Armee des Archi Sauvages? Verrons-nous bientot le jour, que La Republique naissante de l’autre monde faira l’Etonnement des Vivants. . . . dans celui-ci, L’admiration de l’univers, et L’attente des nations?. . . . Croiries-Vous qu’il n’y a pas un seul individu dans cette Republique (vrai Prototipe de la votre) qui ne prenne fortement a coeur les interêts des incomparables Americains Septentrionaux? Quant a moi je suis assuré que ce Brave Peuple fairés des Prodiges pour raffermir sa Liberté. Un Peuple ancien l’a perduë naguere fort nonchalament au nord de L’Europe;  il falloit qu’un Peuple nouveau au nord de L’Amerique reparat la lezion faite a la collection des Peuples. Je ne scai a quoi je pourrai Vous être bon dans ces quartiers glacés; mais Mr. Necker Directeur General des Finnances me connoit; vous n’avés qu’a me mettre a L’Epreuve; vous serés obei sans reserve, dans le sens le plus etendû. J’ai l’honneur d’etre tres Respecteusement Monsieur Votre tres humble et trés obeissant Serviteur
DE Tavarez
Mon adresse a . . . de Tavarez Seigneur de Relaar Docteur en Droit, et en Medecine, a Z’wolle en hollande
 
Endorsed: Tobacco Ashes Tavarez
